NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



    United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                            Submitted March 18, 2005
                            Decided January 22, 2007


                                        Before

                   Hon. FRANK H. EASTERBROOK, Chief Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court
                                                 ]   for the Southern District
No. 03-2549                        v.            ]   of Indiana, Indianapolis
                                                 ]   Division.
ANDREW S. WHITE,                                 ]
        Defendant-Appellant.                     ]   No. 02 CR 165
                                                 ]
                                                 ]   John Daniel Tinder,
                                                 ]        Judge.


       Andrew White was found guilty of possession of firearms as a convicted felon,
and the district court sentenced him to 115 months’ imprisonment. After this court
upheld White’s conviction and sentence, United States v. White, 368 F.3d 911 (7th
Cir. 2004), the Supreme Court granted certiorari and remanded his case to us for
further consideration in light of United States v. Booker, 543 U.S. 220 (2005). We
ordered a limited remand pursuant to the procedures set forth in United States v.
Paladino, 401 F.3d 471, 483-84 (7th Cir. 2005), to allow the district court an
opportunity to consider whether it would have imposed the same sentence with the
knowledge that the guidelines are not mandatory.

      The district court has now replied that it would today impose the same
sentence, knowing of the guidelines’ advisory status. The parties were offered the
opportunity to respond before we finally resolved the appeal, and only the appellant
No. 03-2549                                                                         2

has responded. Counsel for White acknowledges that the district court accorded
White a full opportunity to present reasons why a lower sentence was appropriate
and that the district court provided very extensive explanations and analysis in
order to permit meaningful appellate review. The appellant argues, however, that
the district court simply erred in determining that such a lengthy sentence was
necessary. Instead, he contends that the concept of marginal deterrence leads to a
conclusion that the sentence was unreasonably excessive. If the statutory
maximum of 120 months for violations of 18 U.S.C. § 922(g) is to be reserved for the
worst offense and offenders, White argues that his sentence of only five months less
than the maximum is excessive on the grounds that the weapons themselves were
not stolen or otherwise illegal, the number of weapons was small, the weapons were
not used in connection with another crime, and no violence was threatened or
accomplished with the weapons. In order to allow room for more egregious
violations, White believes his sentence should have been placed lower on the scale.

       White’s sentence is within the properly calculated guideline range and
therefore presumptively reasonable. See United States v. Mykytiuk, 415 F.3d 606,
608 (7th Cir. 2005). The district court thoroughly considered the factors listed in 18
U.S.C. § 3553(a) and all of the arguments raised by White in pro se submissions and
by his counsel. United States v. Gama-Gonzales, 469 F.3d 1109, 1110-11 (7th Cir.
2006). Judge Tinder reasonably concluded that such a sentence was necessary in
light of White’s extensive criminal history, which demonstrated increasing
disregard for the law and the safety of others, the fact that the firearms were in the
house while children were present, and White’s continued disregard of the law
including that the offense was committed while he was on probation, there was
marijuana in the house, and he was in possession of identity information stolen
from his former employer. Because the district court would have imposed the same
sentence post-Booker, and because that sentence is reasonable, we conclude that
White’s sentence was not the result of plain error. Accordingly, we AFFIRM the
judgment of the district court.